Exhibit 10.2

 

GUARANTY AGREEMENT

 

This Guaranty Agreement (“Guaranty”) is made and executed as of this 21st day of
May 2019 by INPIXON, a Nevada corporation (“Guarantor”), having its principal
place of business at 2479 E. Bayshore Road, Suite 195, Palo Alto, CA 94303, in
favor of the Seller Parties (as defined herein). Reference is hereby made to
that certain Share Purchase Agreement, dated on the date hereof (as the same may
be amended, modified or restated in accordance with the terms thereof, the
“SPA”), by and among the Persons set forth in Exhibit A thereto, (collectively,
the “Vendors”), Kirk Moir, in his capacity as Vendors’ Representative, Garibaldi
Capital Advisors Ltd., solely for purposes of Section 2.5 and Article VII of the
SPA, Locality Systems Inc., a British Columbia corporation (the “Company”, and
together with the Vendors, the “Seller Parties”), Guarantor, and Inpixon Canada,
Inc., a British Columbia corporation (the “Purchaser”) and wholly-owned
subsidiary of Parent. Capitalized terms used but not otherwise defined herein
shall have the meanings ascribed to them in the SPA.

 

BACKGROUND

 

A. Guarantor is the parent of the Purchaser and will derive a material benefit
from the transactions contemplated by the SPA.

 

B. Guarantor has agreed to provide the Seller Parties with a full recourse
guaranty for the full and punctual payment of any unpaid portion of the
Aggregate Cash Consideration, as set forth in this Guaranty.

 

C. In order to induce the Seller Parties to enter into the SPA, Guarantor
undertakes and agrees as set forth below.

 

1. Obligations Guaranteed. To induce the Seller Parties to enter into the SPA,
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, Guarantor, intending to be legally bound hereby,
absolutely and unconditionally guarantees and becomes surety for the full and
punctual payment and performance of all of the payment obligations of Purchaser
under the SPA when required to be paid by Purchaser pursuant to and in
accordance with the SPA (collectively, the “Obligations”). All payments
hereunder shall be made in lawful money of the United States, in immediately
available funds.

 

2. Representations and Warranties. Guarantor represents and warrants to the
Seller Parties that:

 

(a) Guarantor’s execution and performance of this Guaranty does not and will not
(i) violate or result in a default or breach (immediately or with the passage of
time) under any contract, agreement or instrument to which Guarantor is a party,
or by which Guarantor or any asset of Guarantor is bound, (ii) violate or result
in a default or breach under any order, decree, award, injunction, judgment,
law, regulation or rule, (iii) cause or result in the imposition or creation of
any lien or other encumbrance upon any property or asset of Guarantor, or (iv)
violate or result in a breach of the articles of incorporation or bylaws of
Guarantor.

 

(b) Guarantor has the full power and authority to enter into and perform its
obligations under this Guaranty, which has been authorized by all necessary
corporate action on behalf of Guarantor.

 

(c) No consent, license or approval of, or filing or registration with, any
governmental authority is necessary for the execution and performance hereof by
Guarantor.

 

(d) This Guaranty constitutes a valid and binding obligation of Guarantor
enforceable in accordance with its terms.

 



 

 

 

(e) This Guaranty promotes and furthers the business and interests of Guarantor
and the creation of the obligations hereunder will result in direct financial
benefit to Guarantor.

 

3. Guarantor Acknowledgements.

 

(a) Guarantor acknowledges that Guarantor has executed the SPA and in connection
therewith (i) has examined or had the opportunity to examine the SPA and related
agreements and (ii) waives any defense which may exist resulting from
Guarantor’s failure to receive or examine at any time the SPA or any amendments,
supplements, restatements or replacements therefor.

 

(b) Guarantor acknowledges that it shall not do anything to impede or interfere
in any manner with the normal payment of the Installment Cash Consideration,
pursuant to the Obligations under the SPA.

 

4. Scope of Guaranty. The Guaranty is an agreement of suretyship and a guaranty
of payment and not of collection. The liability of Guarantor hereunder shall not
be reduced, impaired or affected in any way by reason of (a) any failure to
obtain, retain or preserve, or the lack of prior enforcement of, any rights
against any Person or Persons liable for the Obligations (including Company and
Guarantor) or in any property, (b) the invalidity, unenforceability or
voidability of any Obligations or any liens or rights in any property pledged by
any Person or Persons, or (c) the commencement of any bankruptcy,
reorganization, liquidation, dissolution or receivership proceeding or case
filed by or against Company or the Guarantor.

 

5. Continuing Guaranty. This Guaranty is a continuing one and shall remain in
full force and effect until the indefeasible payment and satisfaction in full of
the Obligations, shall be binding upon the Guarantor and its successors and
assigns, and shall inure to the benefit of, and be enforceable by, the Vendors
and their respective permitted successors, transferees and assigns. All
obligations to which this Guaranty applies or may apply under the terms hereof
shall be conclusively presumed to have been created in reliance hereon.

 

6. Subrogation. Guarantor will not exercise against the Purchaser any rights of
subrogation or contribution, whether arising by contract or operation of law
(including, without limitation, any such right arising under bankruptcy or
insolvency laws) or otherwise, by reason of any payment by any of them pursuant
to the provisions of Section 1 unless and until the Obligations have been
indefeasibly paid in full.

 

7. Enforcement Timing. Failure or delay in exercising any right or remedy
against Guarantor hereunder shall not be deemed a waiver thereof or preclude the
exercise of any other right or remedy hereunder. No waiver of any breach of any
provision of this Guaranty shall be construed as a waiver of any subsequent
breach or of any other provision. The Seller Parties will not be bound to
exhaust their resources against the Purchaser or other parties, or any security
or evidence of debt which the Seller Parties may hold before requiring payment
by Guarantor, and the Seller Parties may enforce the various remedies available
to them and may realize upon the various securities or any part thereof in any
order as they may determine.

 

8. Successors and Assigns. This Guaranty shall (a) be legally binding upon
Guarantor, and Guarantor’s successors and assigns, provided that Guarantor’s
obligations hereunder may not be delegated or assigned without Vendor
Representative’s prior written consent and (b) benefit any and all of the Seller
Parties’ successors and assigns. Each Seller Party may assign its rights under
this Guaranty upon ten (10) days advance notice to Guarantor.

 



2

 

 

9. Entire Agreement. This Guaranty and the SPA embody the whole agreement and
understanding of the parties hereto relative to the subject matter hereof. No
modification or waiver of any provision hereof shall be enforceable unless
approved by the Vendors’ Representative in writing.

 

10. Governing Law, Submission to Jurisdiction and Waiver of Jury Trial. THIS
AGREEMENT, AND ALL MATTERS ARISING HEREUNDER OR RELATING HERETO, SHALL IN ALL
RESPECTS BE INTERPRETED, CONSTRUED AND GOVERNED BY THE SUBSTANTIVE LAWS OF the
STATE OF NEVADA and the federal Laws of THe UNITED STATES OF AMERICA applicable
therein. EACH OF THE PARTIES IRREVOCABLY KNOWINGLY AND VOLUNTARILY (I) SUBMITS
TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE CITY AND COUNTY OF SAN
FRANCISCO, CALIFORNIA FOR THE PURPOSES OF ANY LITIGATION OR PROCEEDING HEREUNDER
OR CONCERNING THE TERMS HEREOF AND (II) WAIVES THE RIGHT TO A JURY TRIAL WITH
RESPECT TO ANY LITIGATION, CLAIMS OR PROCEEDING HEREUNDER OR CONCERNING THE
TERMS HEREOF.

 

11. Notices. Any and all notices which may be given to Guarantor by the Vendors’
Representative hereunder shall be sent to Guarantor at the address of Guarantor
set forth in the Preamble hereto (or such other address at which Guarantor is
then located) and shall be deemed given to and received by Guarantor (i) when
received by Guarantor if sent by nationally recognized overnight courier or (ii)
on the date sent by email of a PDF document if sent during normal business hours
of the recipient, and on the next business day if sent after normal business
hours of the recipient.

 

12. Maximum Liability. To the extent that applicable law otherwise would render
the obligations of Guarantor hereunder invalid or unenforceable, Guarantor shall
nevertheless remain liable hereunder; provided however that Guarantor’s
obligations shall be limited to the maximum amount which does not result in such
invalidity or unenforceability. Notwithstanding the foregoing, Guarantor’s
obligations hereunder shall be presumptively valid and enforceable to their
fullest extent in accordance with the terms of this Guaranty, as if this Section
12 were not a part of this Guaranty.

 

13. Severability. The invalidity or unenforceability of any provision hereof
shall not affect the remaining provisions which shall remain in full force and
effect.

 

14.       Counterparts. This Guaranty may be executed in any number of
counterparts, and with respect to any of the Vendors, by execution of an Omnibus
Signature Page to this Agreement and the SPA, each of which shall be enforceable
against the parties actually executing such counterparts, and all of which
together shall constitute one instrument. In the event that any signature is
delivered by an e-mail, which contains a copy of an executed signature page such
as a portable document format (.pdf) file, such signature shall create a valid
and binding obligation of the party executing (or on whose behalf such signature
is executed) with the same force and effect as if such e-mail of an executed
signature page such as a .pdf signature page were an original thereof.

 

[SIGNATURE PAGE FOLLOWS]

 

3

 

 

THIS GUARANTY is dated the date and year first above written.

  

  CONSENTED AND AGREED TO:         INPIXON         By: /s/ Nadir Ali   Name: 
Nadir Ali   Title: Chief Executive Officer

 

ACKNOWLEDGED AND AGREED TO:   See Omnibus Signature Pages to SPA (Vendors do not
sign here)   VENDORS’ REPRESENTATIVE   /s/ Kirk Moir   Kirk Moir  

 

 

4



 



